June 12, 2014 Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining United States Securities and Exchange Commission Washington, D.C. 20549-7010 Dear Ms. Jenkins, Re: Almaden Minerals Ltd. File No. 001-32702 We acknowledge the receipt of the Staff Comment Letter dated June 2, 2014 in regards to the Company’s Form 20-F Annual Report for the year ended December 31, 2013 and the Company’s Form 6-K dated April 16, 2014.We are currently preparing our response to the Staff’s comments with the assistance of our professional advisors; however, due to a scheduling conflict involving our auditors, we respectfully request that the response deadline be extended from June 16, 2014 to June 30, 2014. On June 11, 2014, I spoke to Mr. Steve Lo of your staff and he confirmed that the June 30, 2014 extension deadline is satisfactory. Sincerely, Almaden Minerals Ltd. /s/Korm Trieu Korm Trieu Chief Financial Officer
